              Case 5:20-cv-00022-LGW-BWC Document 13 Filed 06/22/20 Page 1 of 2



                                                                                  cmj
                                                                                  t- ni
                                                                                  - I V.




                         3fn tlje ^nitel)               JSijStrict Court ■' 5:
                         Jfor tlje ^outljem JBisitritt of (!leorgia
                                    ^apcrosisi JBifaifliion

              MARCEL SARMIENTO,

                          Petitioner,                       CIVIL ACTION NO.: 5:20-cv-22


                    V.




              WARDEN TRACY JOHNS,

                          Respondent.


                                                ORDER


                   After an independent and de novo review of the entire

              record; the Court concurs with the Magistrate Judge's Report and

              Recommendation.      Dkt. No. 11.   Petitioner Marcel Sarmiento


              ("Sarmiento") did not file Objections to this Report and

              Recommendation.


                   Accordingly, the Court ADOPTS the Magistrate Judge's Report

              and Recommendation as the opinion of the Court, DISMISSES

              without prejudice Sarmiento's 28 U.S.C. § 2241 Petition for

              failure to follow a Court Order, and DENIES as moot Respondent's

              Motion to Dismiss.        The Court also DIRECTS the Clerk of Court to


              CLOSE this case and enter the appropriate judgment of dismissal




AO 72A
(Rev. 8/82)
              Case 5:20-cv-00022-LGW-BWC Document 13 Filed 06/22/20 Page 2 of 2


              and DENIES Sarmiento in forma pauperis status on appeal.

                   SO ORDERED, this             day of /f                     2020




                                           5N. Li^A GODBEY WOOD, JUDGE
                                            ITEiy STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF GEORGIA




AO 72A
(Rev. 8/82)
